Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to remarks and amendment filed on 3/30/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-26 are pending in this Office Action. Claims 1, 7, 14, and 20 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 11 recite “after the execution of one or more commands”, it is unclear whether “one or more commands” is referring to “the one or more commands” or “the one or more second commands” recited previously.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al. (US 2013/0066952, hereinafter Colrain) in view of Neel et al. (US 2014/0229531, hereinafter Neel-531).

As to Claim 1, Colrain discloses A computer-implemented method comprising: 
capturing a state of a database session by receiving a session state summary caused by execution of one or more commands on a first database server of a database management system (DBMS), the session state summary comprising a restorable session state summary and a non-restorable session state summary (Abstract, Para. 0014, 0017, 0037-0038, 0057, 0067, 0096, The database server establishes state for the database session as the database server processes the request, the server generates an initial context and a context for each user command executed in a first session, the states can changes as SQL and PL/SQL in the session are executed. preserving the context of a server-client session, uses the database session to obtain locks, create temporary variables or database objects, establish user-specific information, establish application-specific information, establish cursor information, create temporary arrangements or selections of data, and/or perform other partially completed operations on data for further processing in the database session. The context may also be used to support correct reconstruction of transactional or non-transactional state that was built up on the first session, for example, by replaying command(s) that were originally executed in the first session. As used herein, non-transactional session state (e.g. non-restorable session state) includes state that is built up by commands that do not access the database. Transactional session state (e.g. restorable session state) is built up by commands that may commit changes to the database or otherwise modify the state of the database to an unpredictable state if duplicated. Session context is preserved such that the session context is available for any session that is used by the client, an example client-side process for receiving and storing a context for each command that describes a first session before and after executing that command); 
wherein the non-restorable session state summary represents one or more non-restorable aspects of the database session which cannot be restored by a request to the DBMS; 
generating a verification point associated with the session state summary, the verification point indicating that the session state summary includes information to determine that a replay of the one or more commands yields a session state change, which is identical to a change in the state of the database session caused by the execution of the one or more commands (Abstract, Para. 0029, 0057, 0061, 0084, 0171, receiving and storing context that associated with session. In one example, the verification logic determines whether the results match by comparing a first checksum of the client-visible results of a command in the first session with a second checksum of the client-visible results of the same command in the second session for each command/context pair submitted to the second session, the replay context includes a checksum of all visible results that were sent to the client in the session, checksum is used to verify that the outcome from the call execution is the same as the original execution (e.g. verification point). During replay, the current environment, including NLS handle and security information may be hashed again, and the verification logic verifies whether the resulting hash value matches the hash value that was computed during runtime. Using the checksum saved in the replay context from the first session for that call, the second session may verify that the client-visible of replaying commands in the second session match the client-visible of playing commands in the first session; ).
Colrain does not explicitly disclose wherein the non-restorable session state summary represents one or more non-restorable aspects of the database session which cannot be restored by a request to the DBMS.
Neel-531 discloses wherein the non-restorable session state summary represents one or more non-restorable aspects of the database session which cannot be restored by a request to the DBMS (Para. 0066, 0093, 0101, " Non-transactional session state" or "NTSS" is state of the session that exists outside or apart from the transaction. NTSS can be created through declarative or procedural mechanisms. Examples of declarative mechanisms are attribute settings for MODULE, ACTION, OPTIMIZER_PLAN, NLS_DATE and so on. Examples of procedural mechanisms are PL/SQL procedures that populate global variables, LOB processing, and AQ processing. Application LOB Rebuild the state by repeating Duration of TEMP the execution chronologically Lob's and recreation when in session duration, e.g. non-restorable attributes are restored by execution of the appropriate command, not request, see instant application, paragraph 0098 “…non-restorable attributes which cannot be restored based on a request but may be restored by execution of the appropriate commands that affect the corresponding aspect of the session state”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Colrain with the teachings of Neel to recovering in-flight client to server transactional and non-transactional work (Neel-531 Abstract, Para. 0003).
Colrain in view of Neel-531 further discloses:
determining whether the non-restorable session state summary includes a modified state; based at least in part on determining that the non-restorable session state summary fails to include a modified state, determining that the verification point is a safe point (Neel-531 Para. 0050, Static state may be detected if non-transactional state not was changed within a request. For static mode, after a commit, the transaction queue is purged and replay can continue); 
based on the determining that the verification point is a safe point, deleting information for a replay of the one or more commands and previously recorded commands (Neel-531 Para. 0044-0045, 0051, 0060, information about transaction(s) may be purged or cleared as the transaction(s) are completed so long as the commands on the transactional queue also did not alter non-transactional state that is used by later commands, e.g. safe point. When the temporary change(s) are made permanent or committed to the database, the first server instance may efficiently instruct the client to purge or clear the first set of information if these statements also did not make non-transactional state changes Transactions that do not set non-transactional session state may be purged as they are completed such that these transactions are not repeated.).

As to Claim 2, Colrain as modified discloses The method of claim 1, further comprising: determining whether any transactional object is instantiated; based at least in part on determining that no transactional object is instantiated, determining that the verification point is a safe point (Para. 0057, 0096, 0142; Neel-531 Para. 0044-0045). 

As to Claim 3, Colrain as modified discloses The method of claim 1, wherein the one or more commands include a command with a side-effect and the method further comprising: determining whether the session state summary includes an indication for existence of a side-effect; based at least in part on determining that the session state summary fails to include an indication for existence of a side effect, determining that the verification point is a safe point (Neel-531 Para. 0044-0045, 0048, 0051, Transactions that do not set non-transactional session state may be purged as they are completed such that these transactions are not repeated).

As to Claim 4, Colrain as modified discloses The method of claim 1, wherein the restorable session state summary represents one or more client restorable attribute values representing one or more corresponding client restorable aspects of the database session, and the method further comprising storing the one or more client restorable attribute values in a replay context to be replayed (Para. 0037, 0061-0062). 

As to Claim 5, Colrain as modified discloses The method of claim 4, further comprising: detecting the first database server of the DBMS becoming unavailable, retrieving from the replay context the one or more client restorable attribute values; establishing a new session with a second database server of the DBMS; requesting the second database server to restore the one or more corresponding client restorable aspects by sending a request to execute a command to update the one or more client restorable attribute (Abstract, Figs. 3-4, Para. 0033-0038) 

As to claims 14-18 recite “a computer-readable medium” with similar limitations to claims 1-5 respectively and are therefore rejected for the same reasons as discussed above.

Claims 6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colrain in view of  Neel-531 as applied to claims 1, 14 above, and further in view of Patel et al. (US 2010/0036957, hereinafter Patel).

As to Claim 6, Colrain as modified discloses The method of claim 1, wherein the restorable session state summary represents one or more server restorable attribute values 
Patel discloses retrieving, from the replay context, one or more template identifiers for one or more session templates that store the one or more server restorable attribute values (Para. 0033-0034, 0038, The server process will also receive the application-specific parameters and settings for the client, such as negotiated session options, session and service request details, user-level authentication, permissions, and profiles. According to some embodiments, a template-based approach is used to transfer this information. A named template representing these session characteristics is created and stored into the shared memory, and is accessible to all server processes. This approach, at 406, allows the broker to just send the template name or a pointer to the template in shared memory,). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Colrain with the teachings of Patel to allow all future network sessions to be clubbed into a template based on client tagging, or based on session characteristic comparison (Patel Abstract, Para. 0034).

.


Claim(s) 7-13, 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al. (US 2013/0066952, hereinafter Colrain) in view of Neel et al. (US 2014/0229531, hereinafter Neel-531).

As to Claim 7, Colrain discloses A computer-implemented method comprising: 
a first database server of a database management system (DBMS) receiving a request for execution of one or more commands through a database session (Para. 0005, 0058, A client may request execution of a set of commands that are specified in the request. In response, the server may execute the set of commands and confirm, to the client, that the set of commands were executed, client accesses database using database session. Client may execute various commands in database session according to server-side contexts of session);
wherein a modification to an aspect of a session state of the database session is at least in part caused by the execution of the one or more commands; after the execution of one or more commands, the first database server requesting state information for the aspect of the session state (Abstract, Para. 0014, The database server establishes state for the database session as the database server processes the request, the server generates an initial context and a context for each user command executed in a first session, the states can changes as SQL and PL/SQL in the session are executed);
generating a session state summary, wherein the session state summary includes the state information for the modification to the aspect of the session state and comprises a restorable session state summary and a non-restorable session state summary  (Para. 0017, 0037-0038, 0057, 0067, 0096, preserving the context of a server-client session, uses the database session to obtain locks, create temporary variables or database objects, establish user-specific information, establish application-specific information, establish cursor information, create temporary arrangements or selections of data, and/or perform other partially completed operations on data for further processing in the database session. The context may also be used to support correct reconstruction of transactional or non-transactional state that was built up on the first session, for example, by replaying command(s) that were originally executed in the first session. As used herein, non-transactional session state (e.g. non-restorable session state) includes state that is built up by commands that do not access the database. Transactional session state (e.g. restorable session state) is built up by commands that may commit changes to the database or otherwise modify the state of the database to an unpredictable state if duplicated. Session context is preserved such that the session context is available for any session that is used by the client, an example client-side process for receiving and storing a context for each command that describes a first session before and after executing that command.); 
wherein the non-restorable session state summary represents one or more non-restorable aspects of the database session which cannot be restored by a request to the DBMS;
causing the session state summary to be stored as a verification point to verify, restore or recover the session state of the database session when re-executing the one or more commands (Para. 0029, 0057, 0171, receiving and storing context that associated with verification logic verifies whether the resulting hash value matches the hash value that was computed during runtime. Replay is rejected if any of the two hash values mismatch.).
Colrain does not explicitly disclose wherein the non-restorable session state summary represents one or more non-restorable aspects of the database session which cannot be restored by a request to the DBMS.
Neel-531 discloses wherein the non-restorable session state summary represents one or more non-restorable aspects of the database session which cannot be restored by a request to the DBMS (Para. 0066, 0093, 0101, " Non-transactional session state" or "NTSS" is state of the session that exists outside or apart from the transaction. NTSS can be created through declarative or procedural mechanisms. Examples of declarative mechanisms are attribute settings for MODULE, ACTION, OPTIMIZER_PLAN, NLS_DATE and so on. Examples of procedural mechanisms are PL/SQL procedures that populate global variables, LOB processing, and AQ processing. Application LOB Rebuild the state by repeating Duration of TEMP the execution chronologically Lob's and recreation when in session duration, e.g. non-restorable attributes are restored by execution of the appropriate command, not request, see instant application, paragraph Colrain with the teachings of Neel to recovering in-flight client to server transactional and non-transactional work (Neel-531 Abstract, Para. 0003).


As to Claim 8, Colrain as modified discloses The method of claim 7, wherein the state information includes an indication whether the aspect of the session state has a modified state (Para. 0042, 0064). 

As to Claim 9, Colrain as modified discloses The method of claim 8, wherein the state information includes a session attribute value corresponding to the aspect of the session state (Para. 0068 0097). 

As to Claim 10, Colrain as modified discloses The method of claim 7, further comprising generating a state signature based on the state information and storing the state signature in session state summary (Para. 0039-0042). 


As to Claim 11, Colrain as modified discloses The method of claim 7, further comprising: the first database server receiving a second request for execution one or more second 


As to Claim 12, Colrain as modified discloses The method of claim 7, wherein the one or more commands are one or more first commands, and the aspect of the session state is a first aspect of the session state, and the method further comprising: the first database server invoking a first component of the DBMS to execute the one or more first commands; the first component of the DBMS updating an indication that the execution by the first component of the DBMS changed the first aspect of the session state; the first database server receiving a second request for execution one or more second commands through the database session; wherein a modification to a second aspect of the session state of the database session is at least in  part caused by the execution of the one or more second commands; the first database server invoking a second component of the DBMS to execute the one or more second commands; the second component of the DBMS updating an indication that the execution by the second component of 


As to Claim 13, Colrain as modified discloses The method of claim 7, further comprising: a second database server of the DBMS receiving a request for a new execution of the one or more commands through  a new session as part of a replay; after the new execution of the one or more commands, the second database server requesting state information for the aspect of a new session state; generating a new session state summary that includes new state information for the aspect of the new session state; causing a comparison of the new session state summary with the session state summary of the verification point to determine whether the new session state of the new session restores the session state (Para. 0057, 0062, 0074, 0084).

As to claims 20-26 recite “a computer-readable medium” with similar limitations to claims 7-13 respectively and are therefore rejected for the same reasons as discussed above.

Response to Amendment and Remarks
Response to remarks on 35 U.S.C. § 112 Rejection 
Applicant's arguments have been fully considered.


Response to remarks on 35 U.S.C. § 102/103 Rejection 
Applicant’s arguments with respect to claim(s) 1, 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHEW FEN LIN/            Primary Examiner, Art Unit 2166    
11/15/2021